Gatcnett, J. This record shows conclusively, as between appellant and appellee, that appellant’s claim against the New Haven Wire Company is just and lawful, and the only hope of collecting it is by garnisheeing the appellee. Unless there is some inexorable rule of law or practice to the contrary, the County Court should have granted the prayer of the amended petition. That court could not entertain the controversy and mete out justice to the rival claimants. It is not a court of equity for the disposition of all incidental disputes between creditors of insolvents and third parties, growing out of antagonistic claims to dividends payable out of the insolvent estate. The amount involved exceeds the jurisdictional limit of the County Court. Either party was entitled to a jury trial, and that court had no jurisdiction at law of the case. Appellant is remediless, unless he is permitted to proceed with his suit at law and garnishee appellee. Appellant is a resident creditor of the Hew Haven Wire Company, representing the estate of resident creditors of that company, and the policy of our law secures to creditors resident in this State, if they avail themselves of it by proper legal steps, a priority as against foreign creditors on the assets here situated and belonging, or debts here owing to the estate of a foreign insolvent. Heyer et al. v. Alexander et al., 108 Ill. 385. Domestic creditors may, by suitable proceedings, prevent the-removal from this State of assets of that character until their own claims are satisfied. Galpin, the receiver appointed by the Connecticut court, now proposes to collect the money due the foreign insolvent and adm'nider it under the laws of that State, thus compelling the domestic creditor to seek relief in a foreign jurisdiction, where, for aught we know, the entire fund may be absorbed by creditors on whose motion Galpin was appointed, to the exclusion of appellant. The ground upon which the court based its denial Of appellant’s prayer, is not sound. The order of September 24,1887, was not a final order, but might have been set aside, on good cause shown, at anv time before the payment of the final dividend. Moreover, appellant was not a party to the proceeding at that time, and he can not be prejudiced thereby. Galpin is not a bona fide purchaser, whose claim must be respected in an attachment suit. One having a prior equity, as we have seen is the case with appellant, has a superior right, of which he can not be deprived by a transfer to one paying no consideration. Born v. Staaden, 24 Ill. 320. The County Court should have granted appellant leave to proceed against the appellee by way of garnishment, otherwise there is a manifest failure of justice. We express no opinion as to whether appellant shall sue in his own name or in that of Mershon & Bancroft. He should be permitted to proceed in that respect as he may be advised. The order of the County Court is reversed and remanded. Reversed and remanded.